 Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 1 of 12. PageID #: 491944



                            UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                          MDL 2804

OPIATE LITIGATION                                    Case No. 17-md-2804

This document relates to:                            Hon. Dan Aaron Polster

All Cases


 THE MAYOR AND CITY COUNCIL OF BALTIMORE’S OPPOSITION AS AMICUS
    CURIAE TO PLAINTIFFS’ AMENDED MOTION FOR ENTRY OF ORDER
               ESTABLISHING COMMON BENEFIT FUND

       The Mayor and City Council of Baltimore (“the City”) files as amicus curiae this

Opposition to the Plaintiffs’ Amended Motion for Entry of Order Establishing Common Benefit

Fund (“the Motion”) in response to the Court’s February 4, 2020 order instructing “all interested

parties” to file an opposition by February 28, 2020 at 12:00 p.m. eastern. The City’s filing of this

Opposition as an “interested party” and amicus curiae is made without consenting to this Court’s

jurisdiction—and without prejudice to the City and its attorneys’ rights to contest this Court’s

jurisdiction—over the City, its counsel Susman Godfrey LLP, or Case No. 24-C-18-000515

pending in the Circuit Court for Baltimore City, Maryland, and without prejudice to the City’s

right to seek appellate review of any order the Court enters regarding the common benefit fund.

The City’s case, which was filed on January 31, 2018 has been litigated extensively and

exclusively in state court; Baltimore is represented by counsel that is not litigating in the MDL;

and Baltimore opted out of the negotiation class.

       The City objects to the Plaintiffs’ Motion to the extent the common benefit fund would

require state court plaintiffs, like the City, to contribute part of a recovery or settlement to the



                                                 1
 Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 2 of 12. PageID #: 491945



common benefit fund (at least where state court plaintiffs are not represented by MDL counsel or

have opted out of the negotiation class). There are at least three reasons the Court should not

force state court plaintiffs to contribute to the common benefit fund. First, this Court lacks

jurisdiction over the state court proceedings, as this Court has already ruled when it determined

that it could not force state court litigants to coordinate discovery with the MDL litigants and as

the federal appellate courts have uniformly ruled when rejecting efforts by MDL counsel to

extend a common benefit fund to state court proceedings. Second, the MDL Plaintiffs’ request is

inconsistent with common benefit fund jurisprudence, which requires a plaintiff to contribute to a

common benefit fund only where another plaintiff achieves a recovery for the contributing

plaintiff, where the benefits are measurable, and where the contributing plaintiff is not actively

litigating its own case. State court plaintiffs that have opted out of the negotiation class, like the

City, will not receive a recovery based on the MDL Plaintiffs’ efforts, any other benefit is

incidental and not measurable, and the state court plaintiffs’ own counsel is actively litigating the

state court cases, so it is inappropriate to apply the common benefit fund exaction to the state

court cases. Third, the 7% tax on state court settlements will drive up the cost of state court

settlements and thus deter resolution of opioid proceedings around the country, which is not in

anyone’s interest.

       The City takes no position on whether the Court approves a common benefit fund for

litigants within the MDL, but the Court should reject MDL plaintiffs’ efforts to extend the

common benefit fund to state court proceedings, especially where plaintiffs are represented by

non-MDL counsel or have opted out of the negotiation class. Any order regarding the common

benefit fund should state expressly that the order does not apply to state court proceedings (at

least where plaintiffs have opted out of the negotiation class or where plaintiffs are represented




                                                  2
 Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 3 of 12. PageID #: 491946



by counsel that is not counsel of record in a case within the MDL). At the very least, the Court

should require that state court plaintiffs agree in writing that their proceeding is subject to the

common benefit fund exaction (which they might do in exchange for work product or other

benefits) before these plaintiffs are required to contribute a portion of their recovery to the

common benefit fund.

I.     The Court should not apply the common benefit fund to state court proceedings.

       a.      The Court cannot exact the 7% tax on state court recoveries and settlements
               because the Court lacks jurisdiction over the state court proceedings.

       The Court has already concluded that it lacks jurisdiction over state court proceedings, so

it cannot impose the 7% contribution requirement on state court settlements and recoveries. In its

June 20, 2018 Order Establishing Deposition Protocol, the Court explained: “The Court

recognizes that the State courts are independent jurisdictions; the parties to this MDL, with the

assistance of the special masters, shall facilitate communication with State courts to efficiently

conduct discovery.” Doc. 643 at 4. The Court reiterated this conclusion in its October 9, 2018

Protocol for State and Federal Court Coordination, ruling, “While there are important benefits to

coordination for all parties, this Court has also recognized that ‘state courts are independent

jurisdictions,’ Doc. 643, Section I(f)(1), and no party waives any jurisdictional rights or

obligations with regard to discovery, trial setting, or trial by agreeing to coordinate with the

MDL, including participating in MDL depositions that are cross-noticed in state cases.” Doc.

1029 at 1. Based on the Court’s rulings, the Court put in place a “cooperative effort to

coordinate,” Doc. 1029 at 1, rather than a mandatory system of federal-state cooperation, and

only required coordination by state court plaintiffs who are also represented by MDL Counsel.

For instance, “a state court plaintiff who is also represented by MDL Counsel” must undertake

certain efforts in order to take a deposition in a state court proceeding of a witness that has



                                                3
 Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 4 of 12. PageID #: 491947



already been deposed in the MDL, but a state court plaintiff with non-MDL counsel is not

subject to this requirement. Doc. 1029 at 10. The MDL Plaintiffs’ current Motion disregards the

Court’s conclusions in its discovery rulings and improperly asks the Court to interfere with state

court jurisdiction.

        Consistent with this Court’s discovery rulings, federal appellate courts have repeatedly

and uniformly rejected the position the MDL Plaintiffs now take that a federal court may

exercise jurisdiction over state court proceedings in order to require state court litigants to pay a

portion of state court recoveries to a federal common benefit fund. In In re Showa Denko K.K. L-

Trytophan Products Liability Litigation-II, the Fourth Circuit held that a district court could not

compel state court litigants to contribute to a common benefit fund because the “the court has no

jurisdiction to compel such a procedure” as to “plaintiffs in state and untransferred federal cases

[that] have not voluntarily entered the litigation before the district court nor . . . been brought in

by process.” 953 F.2d 162, 166 (4th Cir. 1992). The Fourth Circuit held that it “has no power to

extend the obligations of its order to them.” Id. The Ninth Circuit similarly held in Hartland v.

Alaska Airlines that a district court lacked jurisdiction to require state court plaintiffs to

contribute to a common benefit fund related to MDL litigation regarding a plane crash, holding

that the district court “had not even a semblance of jurisdiction—original, ancillary, or

pendent—to order anything or anybody, and least of all to compel lawyers who were not parties

to the action to pay $3,250 into a fund.” 544 F.2d 992, 1001 (9th Cir. 1976). The Eighth Circuit

reached the same conclusion in In re Genetically Modified Rice Litigation when it held the

district court lacked the authority to “order parties in cases not before it to contribute to the

Fund.” 764 F.3d 864, 874 (8th Cir. 2014). In that case, as here, “Lead Counsel assert[ed] that the

court has jurisdiction over [the defendant] and MDL attorneys, so the court can order




                                                  4
    Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 5 of 12. PageID #: 491948



withholding from their ‘related’ state court-cases.” Id. The Eighth Circuit rejected the argument,

explaining, “But state-court cases, related or not, are not before the district court. The state-court

plaintiffs at issue neither agreed to be part of the federal MDL nor participated in the MDL

Settlement Agreement. Even if the state plaintiffs’ attorneys participated in the MDL, the district

court overseeing the MDL does not have authority over separate disputes between state-court

plaintiffs and Bayer[, the defendant].” Id. The plaintiffs in Genetically Modified Rice argued, as

do the MDL Plaintiffs here, that “state-court plaintiffs’ counsel benefited from the MDL

leadership group’s work, so equity requires that they contribute to the fund.” Id. The Court

disagreed, holding that “equity is insufficient to overcome limitations on federal jurisdiction,” so

the “district court correctly held that it lacked jurisdiction to order holdbacks from state-court

recoveries.” Id.; accord In re Sygenta AG MIR 162 Corn Litig., No. 14-md-2591-JWL, 2015 WL

2165341, at *3-4 (D. Kan. May 8, 2015) (holding “this Court’s jurisdiction over the defendant

and some attorneys with respect to cases in the MDL does not grant it jurisdiction to issue orders

requiring assessments in cases not before this Court”).1

         The In re MGM Grand Hotel Fire Litigation case cited by the MDL Plaintiffs accords

with this case law by showing that a federal common benefit fund may only apply to a state court

recovery if the state court agrees to extend the common benefit fund to the litigation pending

before it. In In re MGM Grand Hotel Fire Litigation, plaintiffs filed lawsuits against MGM

following a fire that injured thousands of people. 570 F. Supp. 913, 916 (1983). Many of the

state court suits were removed to federal court, but suits between non-diverse parties remained



1
  In In re Avandia Marketing, Sales Practices & Products Liability Litigation, the Third Circuit agreed with the
decisions the Fourth and Eighth Circuits reached, holding that a district court would have “exceeded its jurisdiction”
if it had ordered “total strangers to the litigation to contribute to the common benefit fund from the settlement of its
client’s state-court cases,” but the Third Circuit concluded the particular state court plaintiff attorney had agreed by
contract to contribute to the common benefit fund, so it had to contribute. 617 F. App’x 136, 141-144 (3d Cir. July
2, 2015).


                                                           5
 Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 6 of 12. PageID #: 491949



pending in California and Nevada state courts. Id. A common benefit fund was created in the

MDL, and in “a spirit of cooperation often not seen between federal and state courts, . . . a

similar fee assessment in the amount of five percent for [Plaintiffs’ Legal Committee] fees and

one and one-half percent (1½%) for PLC costs was approved by the Hon. J. Charles Thompson,

District Judge for the Eighth Judicial District Court of the State of Nevada as the assessment to

apply to Nevada state cases arising out of the fire.” Id. at 917. The MGM court did not say the

California state courts had agreed to the same fee assessment, and there is no indication in the

order that the MDL court required California state court litigants to contribute to the common

benefit fund. In MGM, the state and federal court plaintiffs reached a global settlement to which

the common benefit fund applied, but the teaching of the MGM case is that a common benefit

fund may only extend to a standalone state court recovery if the state court agrees. In this case,

opt-out state court litigants will not receive a portion of any settlement the MDL plaintiffs reach

and will instead have to obtain their own standalone state court recovery, so state court approval

is necessary to apply the common benefit exaction to the opt-out state courts plaintiffs’

recoveries. This Court lacks jurisdiction to make state court litigants contribute a portion of a

state court recovery or settlement to the common benefit fund.

       b.      Common benefit fund jurisprudence does not support extending the common
               benefit fund to state court plaintiffs outside the negotiation class because they
               will not receive any recovery based on the MDL Plaintiffs’ efforts, any other
               benefits are not measurable, and the opt-out plaintiffs are actively litigating
               their own cases.

       Even if the Court could exercise jurisdiction over the opt-out state court litigants’ state

court recoveries, which it cannot, common benefit fund jurisprudence only allows a court to

require a plaintiff to contribute to a common benefit fund where an actively litigating plaintiff




                                                6
 Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 7 of 12. PageID #: 491950



achieves a recovery that benefits the contributing plaintiff, which will not happen here. In Boeing

Co. v. Van Gemert, the Supreme Court explained:

       Since the decision in Trustees v. Greenough, 105 U.S. 527, 26 L.Ed. 1157 (1882),
       and Central Railroad & Banking Co. v. Pettus, 113 U.S. 116, 5. S.Ct. 387, 28
       L.Ed. 915 (1885), this Court has recognized consistently that a litigant or a lawyer
       who recovers a common fund for the benefit of persons other than himself or his
       client is entitled to a reasonable attorney’s fee from the fund as a whole. See Mills
       v. Electric Auto-Lite Co., 396 U.S. 375, 90 S.Ct. 616, 24 L.Ed.2d 593
       (1970); Sprague v. Ticonic National Bank, 307 U.S. 161, 59 S.Ct. 777, 83 L.Ed.
       1184 (1939); cf. Hall v. Cole, 412 U.S. 1, 93 S.Ct. 1943, 36 L.Ed.2d 702 (1973).

444 U.S. 472, 478 (1980). The Supreme Court further explained that the “doctrine rests on the

perception that persons who obtain the benefit of a lawsuit without contributing to its cost are

unjustly enriched at the successful litigant’s expense” and “[j]urisdiction over the fund involved

in the litigation allows a court to prevent this inequity by assessing attorney’s fees against the

entire fund, thus spreading fees proportionately among those benefited by the suit.” Id. The MDL

Plaintiffs in this case will not recover anything for the state court plaintiffs that have opted out of

the negotiation class, so there is no basis under the jurisprudence to apply the common benefit

fund to these plaintiffs. The state court plaintiffs that are outside the negotiation class will only

achieve a recovery if they litigate their own cases and either negotiate their own settlements or

obtain their own recoveries.

       The common benefit fund also cannot apply to the opt-out state court plaintiffs because

the alleged benefits they receive from the MDL Plaintiffs are not measurable or traceable. In

Boeing, when upholding the common benefit fund, the Supreme Court relied on the guidance of

its prior holding in Alyeska Pipeline Service Co. v. Wilderness Society that a common benefit

fund is appropriate where “[t]he benefits could be traced with some accuracy” and “there was

reason for confidence that the costs [of litigation] could indeed be shifted with some exactitude

to those benefiting.” Id. (quoting Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S.



                                                  7
 Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 8 of 12. PageID #: 491951



240, 265 n.39 (1980)) (internal quotation marks omitted) (alterations in original). The Court in

Boeing reasoned that the Alyeska requirements were satisfied as to a class of shareholders

seeking recovery after a company failed to alert them to their conversion rights because once

“the class representatives have established the defendant’s liability and the total amount of

damages, members of the class can obtain their share of the recovery simply by proving their

individual claims against the judgment fund.” Id. at 479. The Alyeska factors are not satisfied

here as to state court recoveries, which counsels against applying the common benefit fund to

these recoveries. The benefits of the MDL Plaintiffs’ work to the state court plaintiffs cannot “be

traced with some accuracy” and the benefits “cannot be shifted with some exactitude to those

benefiting.” The benefits the MDL Plaintiffs have allegedly bestowed on the opt-out state court

plaintiffs are incidental and impossible to measure with any accuracy. According to the MDL

Plaintiffs, these benefits include unidentified “work product” the state court litigants might have

received as well as ARCOS data that this Court ordered the MDL Plaintiffs to produce to state

court litigants, without any suggestion that the cost of the ARCOS data would be a 7% tax on the

state court litigants’ recoveries. The benefits are not traceable or easily measurable, so the MDL

Plaintiffs cannot recover them through the common benefit fund.

        The common benefit fund jurisprudence also does not support application of the common

benefit fund to opt-out state court plaintiffs because those plaintiffs are actively litigating their

cases. In the common benefit fund cases cited by MDL Plaintiffs, courts have required plaintiffs

that were not actively litigating to contribute to the costs of actively litigating plaintiffs to avoid a

free-riding problem. Courts have not required plaintiffs to contribute to a common benefit fund

where a plaintiff’s attorneys were actively contributing to the plaintiff’s recovery and there was

no free-riding issue. The Fifth Circuit explained in In re Air Crash Disaster at Florida




                                                   8
 Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 9 of 12. PageID #: 491952



Everglades on December 29, 1972, “One who hires and pays his own lawyer is not a free rider if

the attorney is a contributor to the final results.” 549 F.2d 1006, 1019 (5th Cir. 1977). Based on

this reasoning, the Fifth Circuit approved the district court’s decision to “exclud[e] from the 8%

contributions attorneys who continued to be active.” Id. Opt-out state court plaintiffs’ attorneys

will have to continue actively litigating their cases in order to achieve recovery, so under the

common benefit fund jurisprudence, it is inappropriate to apply the common benefit fund

requirement to these plaintiffs. Demonstrating the egregious nature of the MDL Plaintiffs’

Motion, the MDL Plaintiffs would exact the same fee from a state court plaintiff represented by

MDL counsel that has joined the negotiation class (and that may not even actively litigate its

state court case) that it would exact from the City, which has hired non-MDL counsel. The MDL

Plaintiffs’ view appears to be that non-MDL counsel litigating state court cases contribute

nothing to their clients. There is no justification for this position. Non-MDL attorneys in state

courts are actively litigating their cases and pushing their cases toward resolution. The City’s

counsel, for instance, has spent thousands of hours writing briefs, participating in discovery,

taking depositions, and arguing at hearings. There is no free-riding issue in the City’s case, and

the MDL Plaintiffs are not entitled to any of the City’s recovery under the case law.

       MDL Plaintiffs have overreached in violation of the common benefit fund jurisprudence.

The Court should not extend the common benefit fund to state court plaintiffs, at least where the

state court plaintiffs have opted out of the negotiation class or have counsel that does not

represent a plaintiff in the MDL.

       c.      The 7% tax on state court recoveries will drive up the cost of settlements and
               deter resolution of state court proceedings.

       If the Court imposes the common benefit fund requirement on state court proceedings,

the common benefit fund requirement will drive up the cost of state court settlements and deter



                                                9
Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 10 of 12. PageID #: 491953



resolution of state court proceedings. Opt-out plaintiffs will need to consider the 7% tax when

they negotiate settlements on behalf of their clients. This will drive plaintiffs and defendants

further apart and deter settlement and resolution of state court proceedings. The Court should not

enter an order that causes this problematic result, which is not in the interests of the parties or the

courts.

II.       In the alternative, if the Court allows the common benefit fund to apply to state
          court plaintiffs, the Court should require that state court plaintiffs agree in writing
          before they must contribute to the common benefit fund.

          Before the MDL Plaintiffs are permitted to exact a 7% tax on any state court recovery or

settlement, the MDL Plaintiffs should have to obtain the written consent of state court plaintiffs

to contribute to the common benefit fund. In their Amended Motion, MDL Plaintiffs suggest that

state court plaintiffs should have to contribute to the common benefit fund if they obtain work

product from the MDL plaintiffs. The MDL Plaintiffs should not be able to make this decision

unilaterally. If the MDL Plaintiffs want to condition the sharing of work product or anything else

on a state court plaintiff’s agreement to contribute to the common benefit fund, the MDL

Plaintiffs should have to lay out the terms of the deal in writing and obtain written consent. As

written, the MDL Plaintiffs’ proposed order is vague and tortuous and renders it impossible for a

state court plaintiff (or a state court defendant) to know when contribution to the common benefit

fund is required. This will have a harmful effect on settlement and resolution of state court

proceedings, as explained above. To resolve any uncertainty, the Court should require MDL

plaintiffs to obtain the written agreement of state court plaintiffs to contribute to the common

benefit fund before binding any state court plaintiff to the common benefit fund.




                                                  10
Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 11 of 12. PageID #: 491954



III.    Conclusion

        The Court should not apply the common benefit fund requirement to state court litigants

and should include a sentence in its order that says, “This order and the common benefit fund

contribution requirement does not apply to state court proceedings or state court litigants.”2 This

language is consistent with the Court’s jurisdiction and the common benefit fund jurisprudence,

and it will promote settlement and resolution of state court proceedings. In the alternative, the

Court should not require any state court plaintiff to contribute to the common benefit fund unless

and until that state court plaintiff agrees to contribute to the common benefit fund in writing.



Dated: February 27, 2020                             Respectfully submitted,


                                                     /s/ Seth Ard

                                                     ANDRE M. DAVIS
                                                     City Solicitor
                                                     Suzanne Sangree, Chief Solicitor
                                                     Christopher R. Lundy, Chief Solicitor
                                                     BALTIMORE CITY LAW DEPARTMENT
                                                     100 N. Holliday Street, Room 101
                                                     Baltimore, Maryland 21202
                                                     Tel: 410-396-3930
                                                     Fax: 410-547-1025
                                                     andre.davis@baltimorecity.gov
                                                     suzanne.sangree2@baltimorecity.gov
                                                     christopher.lundy@baltimorecity.gov

                                                     William Christopher Carmody
                                                     Arun Subramanian
                                                     Seth Ard
                                                     Jillian Hewitt
                                                     Max Straus
                                                     SUSMAN GODFREY L.L.P.
                                                     1301 Avenue of the Americas, 32nd Floor

2
  Alternatively, the Order should say: “This order and the common benefit fund contribution requirement does not
apply to state court proceedings or state court litigants where the plaintiffs have opted out of the MDL negotiation
class or where the state court plaintiffs’ counsel does not represent an MDL plaintiff.”


                                                        11
Case: 1:17-md-02804-DAP Doc #: 3191 Filed: 02/27/20 12 of 12. PageID #: 491955



                                             New York, NY 10019
                                             Tel: 212-336-8330
                                             Fax: 212-336-8340
                                             bcarmody@susmangodfrey.com
                                             asubramanian@susmangodfrey.com
                                             sard@susmangodfrey.com
                                             jhewitt@susmangodfrey.com
                                             mstraus@susmangodfrey.com

                                             Ian Crosby
                                             SUSMAN GODFREY L.L.P.
                                             1201 Third Avenue, Suite 3800
                                             Seattle, Washington 98101
                                             Tel: 206-516-3880
                                             Fax: 206-516-3883
                                             icrosby@susmangodfrey.com

                                             Sylvanus M. Polky
                                             SUSMAN GODFREY L.L.P.
                                             1000 Lousiana Street, Suite 5100
                                             Houston, TX 77002
                                             Tel: 713-651-5096
                                             Fax: 713-651-9366
                                             spolky@susmangodfrey.com

                                             Attorneys for Plaintiff Mayor & City Council of
                                             Baltimore



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2020, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system. Copies will be served upon counsel of record by,

and may be obtained through, the Court CM/ECF system.


                                                     /s/ Seth Ard
                                                     Seth Ard




                                                12
